Order entered April 25, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00131-CR

                   TYLON LADARRYL GREER, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

                    On Appeal from the 354th District Court
                             Hunt County, Texas
                         Trial Court Cause No. 32082

                                     ORDER

         We REINSTATE this appeal.

         We abated for the appointment of counsel. On April 19, 2022, a

supplemental clerk’s record was filed with the trial court’s appointment of Jason

Duff. We DIRECT the Clerk to list Mr. Duff as counsel of record for appellant.

All future correspondence shall be sent to Mr. Duff at the address on file with the

Court.
      The clerk’s and reporter’s records have been filed. We ORDER appellant’s

brief due by June 17, 2022.

      We DIRECT the Clerk to send copies of this order to the Honorable Keli

Aiken, Presiding Judge, 354th Judicial District Court; to Jason Duff; and to the

Hunt County District Attorney’s Office, Appellate Division.




                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE